PD-1045&1048-15
                                                                                           RECEIVED IN
                                      TO: THE COURT OF CRIMINAL APPEALS
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                              SEP 22 2015
                                 Cause No. 02-15-00157-CR, 02-15-00158-CR
                                             1237940R, 1247941R

                                                                    ,ND
                                                                                         Abel Acosla, Clerk
THE STATE OF TEXAS                                        IN THE 372™ DISTRICT COURT




                                                                                             FILED IN
TIFFNEY LYNNE MCADOO                                       TARRANT COUNTY, TEXBSURT OF CRIMINAL APPEALS
                                 MOTION FOR EXTENSION OF TIME TO FILE                      ScP23 2C;a
                                 •A PETITION FOR A DISCRETONARY REVIEW


TO THE HONORABLE COURT CRIMINAL APPEALS
                                                                                        Abel Acosta, Clerk

  Pursuant to Tex, R. App. P. 10.1 and 38.6(d), the Appellee, Tiffney Lynne McAdoo files this unopposed
Second Motion to Extend Time to file Appelle's Petition For A Discretionary Review.

   Appelle's opening Petition is due on September 18, 2015, Appelle request a 30 day extension of the
time to file its Petition, making the Petition due on October 19, 2015. This the second request for
extension of time to file Petition.


  Appellee relies on the following reasons, in addition to the requested extension:

(1). Due to the ongoing of health difficulties with the attached medical report. Appellee seeks more
    time to file her Petition.


(2). Appellee seeks the extension of time to be able to prepare a cogent and succinct petition to aid this
Court in its analysis of the issues presented. The request is not sought to delay but so that justice may
be done.


   All facted cited in this motion are with the personal knowledge of the Appellee signing this motion,
therefore no verification is necessary under Rule of Appellee Procedure 10.2.
                                              PRAYER FOR RELIEF


 For the reasons set forth above, Appellee requests that this Courtgrant this Unopposed Second
Motion to Extend Time to file Appelle's Petition and extend the Deadline for Filing the Appellee's
Petition up to and including October 19, 2015. Appelle request all other relief to which may be entitled

                                                                         Respectfully,

                                                                        Tiffney Lynne McAdoo
                                                                         P. 0. Box 330274
                                                                         Fort Worth, Texas 76163

                                            CERTIFICATE OF SERVICE


  Icertify that onSeptember 16, 2015,1 mailed a copy ofthis motion to the following Court Of Appeals,
Second District OfTexas. Tim Curry Criminal Justice Center. 401 w. Belknap, Suite 9000, FortWorth,
Texas 76196-0211


   IM7WIT/JESS THEREOF, we hai^eJjereupto set our hands this ) to day of September, 2015




                                                   Notary
                  GREG UNDERWOOD
                 My Commission Expires
                   October 22, 2017

              W"*^^*^^"^!^""   •W '*»'"«'
                       Texas Health Huguley Hospital
                                      111801 South Freeway, Burleson', TX 76028
                                                   (817)293-9110

                              Your Discharge Instructions
Name: MCADOO, TIFFNEY                                            DOB: 8/13/1975 12:00 AM

MRN#: 6245123                                                    Visit Date: 6/21/2015 12:40 PM




Primary Care Provider:
     Name:
     Phone:
Inpatient Care Providers:
     Attending Physician: DURAN MD, DONNA M.


Texas Health Huguley Hospital would like to thank you for allowing us to assist you with your
healthcare needs.

Your physician has discharged you with the following plan:
Discharge Instruction(s)

Discharge to: Home
Activity Instructions Discharge: Resume activities as tolerated
Literature Provided: Medications, Other: Anemia info
Diet: Regular




Your Follow-up Instructions
MCADOO, TIFFNEY has been given these follow-up instructions:

With:                         Address:                                      When:

Follow up with primary care                                                 In 1 week
provider                                                                    06/29/2015

Comments:

Patient to follow-up with her physician.




Name MCADOO, TIFFNEY                 If you would like electronic access to your
                                            discharge instructions go to    '&>
                                      https://account.ahss.org/Account/Login"
MRN 6245123                                            1 of 14                     Jun/22/201512:07:20
Name MCADOO, TIFFNEY   If you would like electronic access to your
                               discharge instructions go to     •':.
                         https://account.ahss.org/Account/Login;
MRN 6245123                              2 of 14                       Jun/22/2015 12:07:20
ft * 7,, s ' -* • .-•


          iviedication Instruction(s)




          Name MCADOO, TIFFNEY          If you would like electronic access to your
                                               discharge instructions go to     n
                                         https://account.ahss.org/Account/Login;?
          MRN 6245123                                    3 of 14                      Jun/22/2015 12:07:20
 Detailed Patient Education/Medication Material
MCADOO, TIFFNEY has been given the following patient education materials:
If you have any question(s), contact your physician

Anemia, Iron L?e«ciencf i/usisssj
Anemia is a condition where the size or number of red blood cells in the body is reduced. Iron
is needed in the diet to make red cells. The red blood cells carry oxygen to all parts of the
body. Anemia limits the delivery of oxygen to where it is needed. This causes a feeling of
being tired and run down. When anemia becomes severe, the skin becomes pale and there is
shortness of breath with exertion, headaches, dizziness, drowsiness and fatigue.

The cause of your anemia is lack of iron in your body. This may occur due to blood loss (for
example, heavy menstrual periods or bleeding from the stomach or intestines) or a poor diet
(not eating enough iron-containing foods), inability to absorb iron from your diet, or pregnancy.
If the blood count is low enough, an IRON SUPPLEMENT will be prescribed. It usually takes
about 2-3 months of treatment with iron supplements to correct an anemia. Severe cases of
anemia requires a blood transfusion to rapidly correct symptoms and deliver more oxygen to
the cells.


Home Care:
1) Increase the iron stores in your body by eating foods high in iron content. This is a natural
way of building your blood cells back up again. Beef, liver, spinach and other dark green leafy
vegetables, whole grain products, beans and nuts are all natural sources of iron.
2) If you are having symptoms of anemia listed above:

~ Do not overexert yourself.

-- Talk to your doctor before flying on an airplane or traveling to high altitudes.
Follow Up with your doctor in 2 months for a repeat red blood cell count, or as recommended
by our staff, to be sure that the anemia has been corrected.

Get Prompt Medical Attention if any of the following occur
or worsen:

- Shortness of breath or chest pain

-- Dizziness or fainting

-- Vomiting blood or passing red or black-colored stool

© 2000-2013 Krames StayWell, 780 Township Line Road, Yardley, PA 19067. All rights reserved. This information is notintended as a substitute for
professional medical care. Alwaysfollowyour healthcareprofessional's instructions.




Name MCADOO, TIFFNEY                                 If you would like electronic access to your
                                                             discharge instructions go to      ,.
                                                       https://account.ahss.org/Account/Loginr;
MRN 6245123                                                             5 of 14                     Jun/22/2015 12:07:20
       i" 4 *



          jS                                     (SOE dee urn FER ik GLU koe nate KOM plcx)


'$$*                                                "           Ferrlecit, Nuleci't
W
         What is the most important information I should know about sodium ferric
         gluconate complex?
         You should not usethis medication if you are allergic to sodium ferric gluconate complex or benzyl alcohol.

         Before using this medication, tell your doctor ifyou have iron overload syndrome, or ifyou receive regular blood
         transfusions.


         Tell your doctor about all other medicines you use, especially iron supplements you take by mouth.

         Also tell your doctor if you are pregnant or breast-feedinga baby.

         To be sure thismedication is helping yourcondition, your blood may need to be tested often. Visit your doctor regularly.

         What is sodium ferric gluconate complex?
         Sodium ferric gluconate is a type of iron. You normally get iron from the foods you eat. In yourbody, iron becomes a
         part ofyour hemoglobin (HEEM o glo bin) and myoglobin (MY o glo bin). Hemoglobin carries oxygen through your
         blood to tissues and organs. Myoglobin helps your muscle cells store oxygen.

         Sodium ferric gluconate complex is used to treat iron deficiency anemia (a lack of red blood cells caused by having too
         little iron in the body) in adults and children who areat least 6 years old. Sodium ferric gluconate complex is for people
         with kidney disease who are on dialysis.

         Sodium ferric gluconate complex may also be used for purposes not listed inthismedication guide.

         What should I discuss with my healthcare provider before taking sodium ferric
         gluconate complex?
         Youshould not use this medication if you are allergic to sodium ferric gluconate complex or benzyl alcohol.

         To make sure you can safely use sodium ferric gluconate complex, tell your doctor ifyou have any ofthese other
         conditions:
                  •      iron overload syndrome; or
                  •      if you receive regular blood transfusions.

         FDA pregnancy category B. Sodium ferric gluconate complex is not expected to harm an unborn baby. Tell your doctor
         if you are pregnant or plan to become pregnant during treatment.

         It is not known whether sodium ferric gluconate complex passes into breast milk or if it could harm a nursing baby. Do
         not use this medication without telling your doctor if you are breast-feeding a baby.

         Sodium ferric gluconate complex should notbe given to a child younger than 6 years old.

         How should I take sodium ferric gluconate complex?
         Sodium ferric gluconate complex is injected into a vein through an IV during your dialysis session. This medication must
         be given slowly, and the IV infusion can take at least 1 hourto complete.

         You may be shown how to use an IV athome. Do not self-inject this medicine ifyou do not fully understand how to give
         the injection and properly dispose ofused needles, IV tubing, and other items used to inject the medicine.



       Name MCADOO, TIFFNEY                             If you would like electronic access to your
                                                               discharge instructions go to
                                                         https://account.ahss.org/Account/Logiri
       MRN 6245123                                                        6 of 14                     Jun/22/2015 12:07:20
              sodium ferric gluconate complex must be mixed with a liquid (diluent) in an IV bag before using it. If you are usingthe
          y' injections at home, be sure you understand how to properly mix and store the medicine. Do not mix sodium ferric
' v*-''       gluconate complex with any other medication or solution in your IV.
y
              Each single-use vial (bottle) of this medicine is for one use only. Throw away after one use, even if there is still some
              medicine left in it after injecting your dose.

              To be sure this medication is helpingyour condition, your blood may need to be tested often. Visit your doctor regularly.

              Store at room temperature away from moisture and heat. Do not freeze.

              What happens if I miss a dose?
              Call your doctor for instructions if you miss a dose of sodium ferric gluconate complex.

              What happens if I overdose?
              Seek emergency medical attention or call the Poison Help line at 1-800-222-1222.

              Overdose symptoms may include severe weakness, loss of balance or coordination, rapid breathing, tremor, or seizure
              (convulsions).


              What should I avoid while taking sodium ferric gluconate complex?
              Avoid getting up toofast from a sitting or lying position, or you may feel dizzy. Get upslowly and steady yourself to
              prevent a fall.

              What are the possible side effects of sodium ferric gluconate complex?
              Get emergency medical help ifyou have any ofthese signs of an allergic reaction: hives, sweating, vomiting; severe
              lower back pain; wheezing, difficult breathing; swelling of your face, lips, tongue, or throat.

              Call your doctor at once if you have a serious side effect such as:
                       • feeling like you might pass out;
                       • chest pain, trouble breathing;
                       • flushing (warmth, redness, or tingly feeling);
                       •    fast or uneven heart rate; or
                       • dangerously high blood pressure (severe headache, blurred vision, buzzing in your ears, anxiety, confusion,
                            uneven heartbeats, seizure).

              Less serious side effects may include:
                       • pain, leg cramps;
                       •    dizziness, general ill feeling;
                       •    mild headache;
                       •    nausea, vomiting, diarrhea; or
                        •   pain, redness, swelling, or irritation around the IV needle.

              This isnota complete list of side effects and others may occur. Call your doctor for medical advice about side effects.
              You may report side effects to FDA at 1-800-FDA-1088.

              What other drugs will affect sodium ferric gluconate complex?
              Tell your doctor about all other medicines you use, especially iron supplements you take by mouth.

             There may be other drugs that can interact with sodium ferric gluconate complex. Tell your doctor about all medications
             you use. This includes prescription, over-the-counter, vitamin, and herbal products. Do not start a new medication
             without telling your doctor.

              Where can I get more information?
           Name MCADOO, TIFFNEY                               If you would like electronic access to your
                                                                     discharge instructions go to   \$
                                                               https://account.ahss.org/Account/Login
           MRN 6245123                                                         7 of 14                      Jun/22/2015 12:07:20   '
 •*-0'    '" '




   i'oui pharmacist can provide more information about sodium ferric gluconate complex.


   Remember, keep this and all other medicines out of the reach of children, never share
   your medicines with others, and use this medication only for the indication prescribed.
   Everyeffort has been madeto ensurethat the information provided by Cerner Multum, Inc. ('Multum') is accurate,
   up-to-date, and complete, but no guarantee is made to thateffect. Drug information contained herein may be time
   sensitive. Multum information has been compiled for use by healthcare practitioners and consumers in the United States
   and therefore Multum does not warrant that uses outside of the United States are appropriate, unless specifically indicated
   otherwise. Multum's druginformation does notendorse drugs, diagnose patients or recommend therapy. Multum's drug
   information is an informational resource designed to assist licensed healthcare practitioners in caring for their patients
   and/or to serve consumers viewing this service as a supplement to, and not a substitute for, the expertise, skill, knowledge
   andjudgment of healthcare practitioners. The absence of a warning for a given drugor drugcombination in no way
   should be construed to indicate that the drug or drug combination is safe, effective or appropriate for any given patient.
   Multum does not assume any responsibility for any aspectof healthcare administered with the aid of information Multum
   provides. The information contained herein is not intended to cover all possible uses, directions, precautions, warnings,
   drug interactions, allergic reactions, or adverse effects. If you have questions about thedrugs you are taking, check with
   your doctor, nurse or pharmacist.

Copyright 1996-2012 Center Multum, Inc. Version: 1.01. Revision Date: 08/15/2012.




Name MCADOO, TIFFNEY                        . If you would like electronic access to your i[
                                                    discharge instructions go to
f Please bring the following to your follow up
   physician.




   Name MCADOO, TIFFNEY   Ifyou would like electronic access to your
                                 discharge instructions go to   /
                           https://account.ahss.org/Account/Login
                                           9 of 14                     Jun/22/2015 12:07:20
   MRN 6245123
„ *H
  •5 -

                                Texas Health Huguley Hospital

                                    Clinical Discharge Summary

         PERSON INFORMATION                                                     Language English                DOB 8/13/1975 12:00 AM
         Name MCADOO, TIFFNEY          Age 39 Years                                                             PCP
                                                                                Race Black or African
         Sex Female                    Marital StatusSingle
                                                                                American
                                                                                Ethnicity Non-Hispanic or       Med Service General Medicine
         MRN 6245123                   Phone (817) 404-8376
                                       Visit Reason Weakness or fatigue;        Arrival 6/21/2015 12:40PM       LOS 000 20:34
         Acct# 8651535
                                       symptomatic anemia, dysfunctional
                                        uterine bleeding fibroid uterus
          Patient Address: 4117 GERMAN POINTER WAY FORT WORTH TX 761233553

         PROVIDER INFORMATION
         Admitting Physician:
         QASSAM MD, MEHBOOB S.



         Attending Physician:
         DURAN MD, DONNA M.



         Consulting Physician:
          None




          Referring Physician:
          None




          VITALS INFORMATION
                                                 Last Recorded                       Measurement Result                Last Recorded
          Vital Sign Result                                                                                             Date/Time: 06/21/2015 16:52
          Temp           978 DegF                Date/Time: 06/22/2015 10:29         Height (cm)          170.2 cm
                                                                                                                        Date/Time: 06/21/2015 16:52
          02 Sat         100%
                                                 Date/Time: 06/22/2015 10:31         Weight (kg)          83.5 kg
                                                                                                                        Date/Time: 06/21/2015 16:52
          Respiratory 18br/min                   Date/Time: 06/22/2015 10:30         Body massindex 28.82
          Rate
          Blood          123 mmHg / 49 mmHg      Date/Time: 06/22/2015 10:31
          Pressure




          Cognitive Status: Oriented x3Date: 06/22/2015


           Name MCADOO, TIFFNEY
                                                         If you would like electronic access to.your
                                                                discharge instructionsgo to |;
                                                          https://account.ahss.org/Account/Login
                                                                          10 of 14
                                                                                                        Jun/22/2015 12:07:20
           MRN 6245123
L?Wv> v'8
          y.


 4l- '/-ijnctional Status: Resume activities as tolerated Date: 06/22/2015


     MEDICAL INFORMATION
     Allergies
       Benadryl

     Smoking Status:
     Never smoked


     Immunizations
        No Immunizations Documented This Visit

     MEDICATIONS
         No Known Home Medications




     LABORATORY & DIAGNOSTIC RESULTS
     Laboratory or Other Results This Visit (last charted value for your 06/21/2015 visit)
        Hematology
          06/22/15 04:26:00
                 Hct: 24.7 % - Normal range between ( 37.0 and 47.0 )
                 Hgb: 7.3 g/dL - Normal range between ( 12.0 and 16.0 )
                 MCH: 22.0 pg -- Normal range between ( 27.0 and 34.0 )
                 MCHC: 29.6 g/dL - Normal range between ( 32.0 and 36.0 )
                 MCV: 74.4 fL - Normal range between ( 82.0 and 101.0 )
                 MPV: 8.7 fL - Normal range between ( 9.4 and 12.4 )
                 Platelet: 358 x10'3/microL -- Normal range between (130 and 400 )
                 RBC: 3.32 x10'6/microL -- Normal range between ( 4.00 and 5.60 )
                 RDW: 20.5 % -- Normal range between (11.5 and 14.5 )
                 WBC: 4.60 x10'3/microL - Normal range between (4.50 and 11.00 )
                 RDW SD: 54.9 fL - Normal range between ( 36.4 and 46.3 )
               06/21/15 13:12:00
                 Basophils %: 0.2 % - Normal range between ( 0.0 and 2.0 )
                 Eosinophils %: 1.3 % -- Normal range between ( 0.0 and 5.0 )
                 Hypochrom: Moderate
                 Lymphocytes %: 41.6 %-- Normal range between (15.0 and 41.0 )
                 Monocytes %: 6.1 % - Normal range between ( 0.0 and 12.0 )
                 Neutrophils %: 50.6 % - Normal range between (40.0 and 70.0 )
                 Polychromasia: Slight
                 Schistocyte: Rare
                 Target Cell: Rare
                 Tear Cell: Rare
                 Baso Stippling: Rare

      Name MCADOO, TIFFNEY                  Ifyouwould like electronic access to your
                                                 discharge instructions go to ''£
                                             https://account.ahss.org/Account/Login
      MRN 6245123                                           11 of14                     Jun/22/201512:07:20
      Anisocytosis: Slight
      Elliptocyte: Rare
      Slide Review?: Yes
       Neutrophils Abs: 2.4 x10'3/microL~ Normal range between ( 1.8 and 7.7 )
       Lymphocytes Abs: 2.0 x10'3/microL -- Normal range between ( 0.6 and 4.5 )
       Monocytes Abs: 0.3 x10'3/microL -- Normal range between (0.0 and 1.3 )
       Eosinophils Abs: 0.1 x10'3/microL -- Normal range between ( 0.0 and 0.6 )
       Basophils Abs: 0.0 x10'3/microL -- Normal range between ( 0.0 and 0.4 )
       PLT Est: Normal
       Microcyte: Moderate
       Immature Granulocytes %: 0.20 %•» Normal range between ( 0.00 and 0.50 )
       Immature Grans Abs: 0.01 x10'3/microL - Normal range between ( 0.00 and 0.05 )

 Chemistry
   06/21/15 13:12:00
     AGAP: 11 mmol/L
       Albumin Level: 4.2 g/dL - Normal range between ( 3.5 and 5.2 )
       Alk Phos: 42 Inter. Units/L-- Normal range between ( 35 and 105 )
       ALT(SGPT): 11 Inter. Units/L - Normal range between ( 0 and 33 )
       AST: 21 Inter. Units/L - Normal range between ( 0 and 32 )
       Bili Total: 0.3 mg/dL -- Normal range between ( 0.0 and 1.2 )
       BUN: 5 mg/dL - Normal range between ( 6 and 23 )
       Calcium: 8.8 mg/dL -- Normal range between ( 8.4 and 10.2 )
       Chloride: 103 mmol/L - Normal range between ( 98 and 107 )
       C02: 23 mmol/L - Normal range between ( 22 and 29 )
       Creatinine: 0.6 mg/dL - Normal range between ( 0.6 and 1.2 )
       Potassium: 4.0 mmol/L - Normal range between ( 3.5 and 5.0 )
       Sodium: 137 mmol/L -- Normal range between (136 and 145 )
       Total Protein: 8.2 g/dL - Normal range between ( 6.6 and 8.7 )
       Albumin/Globulin Ratio: 1.0 % -- Normal range between (1.0 and 1.8 )
       GFR (MDRD): >110.0 mL/min/1.73 m.2
       Glucose: 92 mg/dL - Normal range between ( 70 and 100 )
       Bun/Creat: 8
       Globulin: 4.0 g/dL -- Normal range between ( 2.0 and 4.0 )
       Est CrCL (CG): 122.5 mL/min

  Immuno/Seroloqy
    06/21/15 13:12:00
       U Preg Test: Negative

  Urine
     06/21/15 13:12:00
       UA Appear: Clear
       UA Bacteria: 55 /hpf- Normal range between ( 0 and 88 )
       UA Bili: Negative
       UA Blood: Negative
       UA Color: Yellow
Name MCADOO, TIFFNEY            If you would like electronic access to your
                                       discharge instructions go to
                                 https://account.ahss.org/Account/Logih
                                                 12 of 14                     Jun/22/2015 12:07:20
MRN 6245123
_r'"'       UA Glucose: Negative mg/dL
            UA Hyaline Casts: 0 /Lpf - Normal range between ( 0 and 3 )
            UA Ketones: Negative mg/dL
            UA Leuk Est: Negative
            UA Nitrite: Negative
            UA pH: 6.5 - Normal range between ( 5.0 and 9.0 )
            UA Protein: Trace mg/dL
            UA RBC: 3 /hpf - Normal range between ( 0 and 6 )
            UA Spec Grav: 1.020 -- Normal range between (1.000 and 1.040 )
            UA Urobilinogen: .2 EU perdL
            UA WBC: 2 /hpf -- Normal range between ( 0 and 2 )
            UA Epithelial: 3 /hpf - Normal range between ( 0 and 4 )
           Culture?: No
            UA Spec Type: Clean Catch

        Blood Bank
         06/21/15 19:52:55
           TRANSFUSED: TRANSFUSED
         06/21/15 15:20:00
           ABORh Recheck Interp: A POS
         06/21/15 14:21:00
           BBPRODUCT: Crossmatch
           ABORh: A POS
           Antibody Screen: Negative
           XM Interp: Compatible

    Ultrasound
         06/21/15 15:09:27
           US Pelvis Complete/Transvaginal Non-OB: US Pelvis Complete/Transvaginal
 Non-OB


ORDERS INFORMATION




Care plan field(s), including goals and instructions
Problems
    No Problems Documented

Procedures
    No Procedures Documented

Encounter Diagnoses
Anemia due to blood loss, chronic
Name MCADOO, TIFFNEY                If you would like electronic access to your
                                           discharge instructions go to   V
                                     https://account.ahss.org/Account/Login
MRN 6245123                                          13 of 14               "., Jun/22/201512:07:20
    5i

t
{    discharge Instruction(s)
i
*   Discharge to: Home
    Activity Instructions Discharge: Resume activities as tolerated
    Literature Provided: Medications, Other: Anemia info
    Diet: Regular




    DISCHARGE EDUCATION INFORMATION
    Discharge Instructions:

    ANEMIA, Iron Deficiency (Adult)                                        C

    Medication Leaflets:
    iron gluconate
    Follow up Instructions:

    With:                             Address:                                      When:

    Follow up with primary care                                                     In 1 week
    provider.                                                                       06/29/2015

    Comments:

    Patient to follow-up with her physician.




    Name MCADOO, TIFFNEY                    If you would like electronic access to your
                                                   discharge instructions go to     i|
                                             https://account.ahss.org/Account/Login
    MRN 6245123                                              14 of 14                     Jun/22/201512:07:20
    . el\is Complete/Transvaginal Non-OB       MCADOO, TIFFNEY - 6245123
   inal Report *


Result Type:            US Pelvis Complete/Transvaginal Non-OB
Date:                   June 21, 2015 15:09
Result Status:          Auth (Verified)
Result Title:           US Pelvis Complete/Transvaginal Non-OB
Performed By:           OLTERSDORF MD, TIMOTHY P. on June 21, 2015 15:25
Verified By:            OLTERSDORF MD, TIMOTHY P. on June 21, 2015 15:25
Encounter info:         8651535, HMMC, Observation, 06/21/2015 -



                                                Final Report *




Reason For Exam
DUB.

REPORT
Endovaginal and transabdominal transducers were utilized to evaluate the pelvis. There is
a2 1xi7xl.8cm diameter right ovarian cyst. The right ovary appears otherwise
ultrasonically normal. The left ovary appears ultrasonically normal. The uterus is
enlarged measuring 16.1 x 10.9 x 11.3 cm in diameter. There is a large uterine fibroid in
the fundus of the uterus measuring 7.5 x 10.1 x 8.9 cm in diameter. This obscures the
superior endometrial canal which is of normal width but contains a small amount of fluid.
There are two nabothian cysts. There is no ultrasonic evidence of free pelvic fluid.
Impression: Large fundal uterine fibroid. Small right ovarian cyst. Small amount of fluid
in the endometrial canal.


Dictating Dr. Oltersdorf, Timothy
Dictated 06/21/2015
Signing Dr. Oltersdorf, Timothy
Location HUGDPAXDS1

Signature Line
                                      ******* *Final*********


Dictated by:        OLTERSDORF MD, TIMOTHY P.
Signed by:        OLTERSDORF MD, TIMOTHY P.                              06/21/15 15:25
Transcriptionist:        TPO                                             06/21/15 15:25



RADRPT
This document has an image
                                                                                          crr-\




Completed Action List:
* Order by QASSAM MD, MEHBOOB S. on June 21, 2015 14:18
* Perform by LE RDMS, NIKI NGA on June 21, 2015 15:09                          1.%/<#.?

Printed by:        DURAN MD, DONNA M.                            />/p{      ? (sl^Z/iZ:    Page lof 2
                                                                                          (Continued)
Printed on:        06/22/2015 12:30
       .-cl\ is Complete/Transvaginal Non-OB   MCADOO, TIFFNEY - 6245123
      inal Report *
•

    * VERIFY by OLTERSDORF MD, TIMOTHY P. on June 21, 2015 15:25




    Printed by:       DURAN MD, DONNA M.                                       Page 2of 2
    Printed on:       06/22/2015 12:30                                     (End of Report)